Appeal from a judgment of Ontario County Court (Harvey, J.), entered March 7, 2001, convicting defendant upon his plea of guilty of, inter alia, criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), resisting arrest (Penal Law § 205.30) and unlawful possession of marihuana (Penal Law § 221.05). Defendant contends that the plea allocution with respect to the crime of criminal possession of a controlled substance in the third degree is factually insufficient. By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve that contention for our review (see, People v Lopez, 71 NY2d 662, 665). Contrary to defendant’s contention, this case does not fall within the narrow exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, rearg denied 86 NY2d 839). Present — Wisner, J.P., Scudder, Kehoe, Burns and Gorski, JJ.